Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0098761 A1 to Lee et al.
As to claim 1, Lee discloses a method performed by a user equipment (UE) (see Figs. 1a/b/c, disclosing UEs and base stations in communication with each other), the method comprising; 
communicating with a base station; receiving, from the base station, a physical downlink control channel (PDCCH) including Downlink Control Information (DCI) (paragraphs 290-298, disclosing the UE receiving a DCI transmitted in the ( E) PDCCH, which is transmitted from the base station associated with the UE, teaching this limitation) including first information related to at least one part of bandwidth to receive for physical downlink shared channel (PDSCH) and second information related to at least one subframe to receive for the PDSCH (paragraphs 290-298, disclosing the UE receiving a DCI transmitted in the ( E) PDCCH, where “the DCI for a DL transmission transmitted in the EPDCCH window may include the subframe information as well as the frequency resource information for the PDSCH transmission”); and
receiving, in corresponding at least one subframe and on the corresponding at least one part of the bandwidth, the PDSCH based on the first information and the second information (paragraphs 290-298, disclosing the UE receiving a DCI transmitted in the ( E) PDCCH, where “the DCI for a DL transmission transmitted in the EPDCCH window may include the subframe information as well as the frequency resource information for the PDSCH transmission”, teaching receiving the PDSCH in accordance with such “subframe information” and the “frequency resource information”) .
As to claims 4-6, see rejection for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0098761 A1 to Lee et al., in view of U.S. Patent Publication No. 2010/0054188 A1 to Matsumoto et al.
As to claim 2, Lee discloses the method as in the parent claim 1.
Lee does not appear to explicitly disclose wherein the PDCCH for the UE is multiplexed with PDCCHs for other UEs.
Matsumoto discloses wherein the PDCCH for the UE is multiplexed with PDCCHs for other UEs. (paragraph 3 and Figs. 1,2,6)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Matsumoto discussed above, in conjunction with and to modify the teachings of Lee, to reject the limitations of this claim, by incorporating the PDCCHs of various UEs as taught in Matsumoto in the PDCCH disclosed in Lee.  The cited references are in the same field of endeavor with regard to control signaling for allocating resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Lee, paragraphs 1-5; Matsumoto, paragraphs 1-10).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art as of and before the effective filing date.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0098761 A1 to Lee et al., in view of WO 2014/003436 A1 to LG (provided by Applicant in IDS)
As to claim 3, Lee discloses the method as in the parent claim 1.
Lee does not appear to explicitly disclose wherein the PDSCH for the UE includes a multiplexed data of other UEs.
LG discloses wherein the PDSCH for the UE includes a multiplexed data of other UEs. (paragraph 68: RAR information for “one or more UEs” may be transmitted on a PDSCH)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of LG discussed above, in conjunction with and to modify the teachings of Lee, to reject the limitations of this claim, by incorporating the PDSCH information of various UEs as taught in LG in the PDSCH disclosed in Lee.  The cited references are in the same field of endeavor with regard to control signaling for allocating resources of wireless networks.  The suggestion/motivation would have been to improve resource allocation and utilization for the various data and control channels. (Lee, paragraphs 1-5; LG, paragraphs 1-29).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art as of and before the effective filing date.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication No. 2015/0256403 A1 to Li et al. (see, e.g., paragraph 302) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463